

Amendment to Employment Agreement
 
     Amendment to Employment Agreement (this “Amendment”), made as of August 8,
2010 by and between VISHAY EUROPE GmbH, a company with limited liability
(“Vishay Europe”) and an indirect wholly owned subsidiary of Vishay
Intertechnology, Inc., a Delaware corporation (“Vishay”), and DR. GERALD PAUL
(“Executive”) (collectively the “Parties”). This Amendment supersedes and
replaces in its entirety that certain Amendment to Employment Agreement between
the Parties dated June 16, 2010.
 
     WHEREAS, Executive has been employed by Vishay Europe pursuant to an
Employment Agreement, made as of January 1, 2004, between the Parties (the
“Employment Agreement”);
 
     WHEREAS, Section 8.6 of the Employment Agreement provides that Vishay
Europe and Executive may amend the Employment Agreement by mutual agreement in
writing; and
 
     WHEREAS, the Company and Executive desire to amend the Employment Agreement
as set forth.
 
     NOW THEREFORE, in consideration of the premises and the mutual benefits to
be derived herefrom and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
     1. Section 4.1 of the Employment Agreement is hereby amended to substitute
“EUR 752,776” for “EUR 582,633” in the first sentence of the section.
 
     2. The Employment Agreement is hereby amended to add the following new
Sections 4.5, 4.6 and 4.7 after Section 4.4 of the Employment Agreement:
 
          “4.5 Annual Equity Grant: Vishay granted Executive on March 18, 2010,
39,000 time-vested restricted stock units (“RSUs”) and 118,000 performance-based
restricted stock units (“PBRSUs”), under the Vishay Intertechnology 2007 Stock
Incentive Program (the “Stock Incentive Program”). Vishay Europe warrants that
commencing on January 1, 2011 and on each January 1 thereafter during the Term,
Vishay shall grant Executive an annual equity award under the Stock Incentive
Program (or any successor plan or arrangement thereof) having a value
approximately equal to 150% of Executive’s Base Salary on such date. Twenty-five
percent of each such grant shall be in the form of RSUs, and 75% shall be in the
form of PBRSUs. The fair market value of Common Stock as of January 1 of a year
for purposes of determining the number of RSUs and PBRSUs to be granted on such
date shall be equal to the closing price of such stock on the New York Stock
Exchange on the trading day immediately preceding such January 1. Subject to
Executive’s continued employment with Vishay Europe, the RSUs and PBRSUs shall
vest on January 1 of the third year following their grant, provided that, in the
case of the PBRSUs, only to the extent the performance criteria applicable to
the PBRSUs are realized. In the event of the termination of Executive’s
employment with Vishay Europe by Vishay Europe without Cause, by Executive for
Good Reason, for any reason other than Cause after Executive attains age 62, or
as a result of his death or Disability, the outstanding RSUs granted pursuant to
this Section 4.5 shall immediately vest and the outstanding PBRSUs granted
pursuant to this Section 4.5 shall vest on their normal vesting date to the
extent the applicable performance criteria are realized. In the event of a
Change in Control (as defined in the Stock Incentive Program), all of such
outstanding RSUs and PBRSUs shall immediately vest.
 
1
 

--------------------------------------------------------------------------------



          “4.6 Special Transaction Bonus. Vishay Europe shall pay, or shall
cause Vishay to pay, Executive a $500,000 special transaction related cash bonus
within 30 days after the consummation of the spin-off of Vishay Precision Group
Inc. from Vishay.
 
          “4.7 Special Transaction Equity Grant. Vishay granted Executive a
one-time award of 46,500 RSUs under the Stock Incentive Program. Subject to
Executive’s continued employment with Vishay Europe, the RSUs shall vest on
January 1, 2013. In the event Executive’s employment with Vishay Europe is
terminated by Vishay Europe without Cause, by Executive for Good Reason, for any
reason other than Cause after Executive attains age 62, or as a result of his
death or Disability, the outstanding RSUs granted pursuant to this Section 4.7
shall immediately vest. In the event of a Change of Control (as defined in the
Stock Incentive Program), all such outstanding RSUs shall immediately vest.”
 
     3. Section 5.1 of the Employment Agreement is hereby amended to read as
follows
 
          “5.1 Participation in Benefit Plans and Programs. During the Term, (a)
Executive, his spouse and dependent children up to age 26, shall be entitled to
participate in any and all medical insurance (including hospitalization, doctor
visits, pharmaceutical, vision and dental coverage) to the maximum extent made
available under plans maintained by the Company from time to time, and group
health insurance, disability insurance, life insurance and retirement plans
which are generally made available by Vishay and Vishay Europe to its senior
executives, subject to the eligibility requirements and other provisions of such
plans and programs; and (b) Vishay Europe shall pay for all premiums therefore
and reimburse Executive for all out-of-pocket expenses and co-payments incurred
in connection with such plans.
 
     4. Section 6.2(c) of the Employment Agreement is amended to read as
follows:
 
          “(c) Retirement. In the event Executive’s employment with Vishay
Europe terminates for any reason other than Cause after Executive attains age
62, Executive shall be entitled to the following:
 
(i) The payments and benefits provided under Section 6.2(a) hereof.
 
(ii) At Executive’s (or his surviving spouse’s or child’s) election, either
continued eligibility for medical benefits under a plan sponsored by Vishay
Europe for its senior executives or a reimbursement to Executive for privately
obtained coverage, in either case for the life of Executive, his surviving
spouse and his dependent children up to age 26. The annual cost to Vishay
Europe, whether as reimbursement (including out of pocket expenses related to
hospitalization, prescriptions, dental, and vision) or premium costs, shall not
exceed $15,000 (or, if less, the amount Vishay Europe then pays for medical
coverage for its senior executives), provided, however, that Executive, his
surviving spouse and/or his dependent children up to age 26 shall be permitted
to continue coverage and pay any cost in excess of such limit.
 
     5. The amendment to the Employment Agreement made by paragraph 1 hereof
shall be effective as of January 1, 2010. The amendment made by paragraph 2
hereof shall be effective as of March 18, 2010. The amendments made by paragraph
3 and 4 hereof shall be effective as of August 8, 2010.
 
2
 

--------------------------------------------------------------------------------



     6. Except as set forth in this Amendment, all other terms and conditions of
the Employment Agreement shall remain unchanged and in full force and effect.
 
     7. This Amendment may be executed in one or more counterparts, each of
which shall for all purposes be deemed to be an original and all of which shall
constitute the same instrument.
 
     IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to
be executed on its behalf as of the date first above written.
 

VISHAY EUROPE GmbH   by Vishay Intertechnology, Inc. pursuant to the Power of
Attorney attached hereto     By: /s/ Lior Yahalomi   Name: Lior Yahalomi Title:
Chief Financial Officer



/s/ Dr. Gerald Paul   Dr. Gerald Paul


1
 

--------------------------------------------------------------------------------